 1327 NLRB No. 114NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Civetta Cousins, J.V. and Antonio Altomare. Case 2ŒCAŒ29518February 11, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS HURTGENAND BRAMEUpon a charge filed by Antonio Altomare on June 28,1996, the General Counsel of the National Labor Rela-tions Board issued a complaint on June 12, 1998, againstCivetta Cousins, J.V., the Respondent, alleging that it has
violated Section 8(a)(1) and (3) of the National Labor
Relations Act.  Although properly served copies of the
charge and complaint, the Respondent failed to file an
answer.On November 13, 1998, the General Counsel filed aMotion for Summary Judgment with the Board.  On No-vember 18, 1998, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondentfiled a response to the Notice to Show Cause.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated October 16, 1998, notified the Respondent
that unless an answer were received by October 26,
1998, a Motion for Summary Judgment would be filed
with the Board.The Respondent did not file either an answer to thecomplaint or a request for an extension of time to do so,before the October 26, 1998 deadline given in the re-minder letter dated October 16, 1998.  In response to theNotice to Show Cause, however, the Respondent™s attor-ney filed a ﬁResponse to Petition for Summary Judg-mentﬂ with an answer to the complaint attached.  Theresponse states that the Respondent retained the attorney
on November 17, 1998, at which time the attorney im-mediately contacted the Regional Office.  The Responseto Petition for Summary Judgment contains no other ex-planation why the Respondent failed to answer the com-plaint despite the appropriate notice and warning that, ifno answer was forthcoming by October 26, a motion forsummary judgment would be filed.  Similarly, the letterdoes not explain why the Respondent did not request an
extension of time to file an answer.We assume that the Respondent did not have legal rep-resentation until November 17, 1998.  In determiningwhether to grant a Motion for Summary Judgment on thebasis of a respondent™s failure to file a sufficient or
timely answer, the Board has, as a general matter, shown
leniency to respondents proceeding without the benefit of
counsel.  Thus, the Board will generally not preclude a
determination on the merits of a complaint if it finds that
a pro se respondent has filed a timely answer which can
reasonably be construed as denying the substance of thecomplaint allegations.1  In the instant case, however, theRespondent did not respond to the complaint™s allega-tions or contact the Regional Office, until after the Mo-tion for Summary Judgment was filed on November 13,1998, despite the October 16, 1998 reminder letter.
Further, it has provided no explanation for its failure to
do so.  In these circumstances, we find that the Respon-dent™s answer to the complaint attached to its response tothe Notice to Show Cause is untimely.  See Kenco Elec-tric & Signs, 325 NLRB No. 210 (July 17, 1998); MiddleEastern Bakery, 243 NLRB 503, 504 fn. 1 (1979).In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in the Bronx, NewYork, has been engaged in the performance of construc-tion work.  Annually, the Respondent, in conducting itsbusiness operations described above, purchases and re-ceives at its Bronx, New York facility, goods and prod-ucts valued at more than $50,000 directly from supplierslocated outside the State of New York.  We find that the
Respondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act and
that the Mason Tenders District Council of Greater New
York (the Union) is a labor organization within the
meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESAt all material times, the Associated Brick MasonContractors of New York (the Association) has been anorganization composed of various employers engaged in
the construction industry, one purpose of which is to rep-resent its employer-members in negotiating and admin-istering collective-bargaining agreements with variouslabor organizations, including the Union.                                                       1 See, e.g., Harborview Electric Construction Co., 315 NLRB 301(1994), and cases cited therein. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2At all material times, the Respondent has been an em-ployer-member of the Association, and has authorizedthe Association to represent it in negotiating and admin-istering collective-bargaining agreements with variouslabor organizations, including the Union.In about July 1994, the Respondent entered into acontract to perform construction work for the New YorkCity School Construction Authority (SCA) at a jobsite at
P.S. 20, located at 3050 Webster Avenue, Bronx, New
York.At all material times, the Association and the Unionwere parties to a collective-bargaining agreement, effec-tive by its terms from September 1, 1993 through May31, 1996, covering certain employees of the Respondent
employed at the P.S. 20 jobsite.About May 20, 1996, Charging Party Antonio Alto-mare lodged a complaint with the Union that non-Unionemployees were doing certain work that was subject tothe collective-bargaining agreement.  About May 21,
1996, SCA, through its agent Heine Arafat, restricted
Altomare™s access to the jobsite.  This action was known
to, and ratified by, the Respondent.  About June 21,
1996, the Respondent, through its job superintendent and
agent Stuart Wynnerman, suspended Altomare for a day.
About June 22, 1996, SCA, through Arafat, evicted Al-tomare from the jobsite and threatened him with arrestshould he return.  This action was known to, and ratified
by, the Respondent.About June 24, 1996, the Respondent discharged Al-tomare.  Since that date, the Respondent has failed andrefused to reinstate, or to offer to reinstate, Altomare to
his former or a substantially equivalent position.The Respondent engaged in all of the conduct de-scribed above because Altomare assisted the Union andengaged in concerted activities, and to discourage em-ployees from engaging in those activities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has discriminated in regard to hire or tenure or termsand conditions of employment, thereby discouragingmembership in a labor organization, in violation of Sec-tion 8(a)(3) and (1), and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(3)
and (1) by suspending and discharging Antonio Alto-mare, we shall order the Respondent to offer him fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or any other rights or privileges
previously enjoyed.  We also shall order the Respondent
to make Altomare whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst him.  Backpay shall be computed in accordance
with F. W. Woolworth Co., 90 NLRB 289 (1950), withinterest as prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987).  The Respondent also shall berequired to remove from its files any reference to Alto-mare™s unlawful suspension and discharge, and to notifyhim in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Civetta Cousins, J.V., Bronx, New York, itsofficers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Discharging employees, suspending employees,restricting employees™ access to worksites or evictingemployees from worksites, or otherwise discriminating
against its employees because they assist the Union andengage in concerted activities, and to discourage em-ployees from engaging in those activities.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  Within 14 days from the date of this Order, offerAntonio Altomare full reinstatement to his former job or,if that job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any otherrights or privileges previously enjoyed.(b)  Make Antonio Altomare whole for any loss ofearnings and other benefits suffered as a result of hisunlawful suspension and discharge, in the manner set
forth in the remedy section of this decision.(c)  Within 14 days from the date of this Order, re-move from its files any reference to the unlawful suspen-sion and discharge of Antonio Altomare, and within 3days thereafter, notify him in writing that this has been
done and that his suspension and discharge will not be
used against him in any way.(d)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e)  Within 14 days after service by the Region, post atits facility in the Bronx, New York, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region2, after being signed by the Respondent™s authorized                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ CIVETTA COUSINS, J.V.3representative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since May 21,1996.(f)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.   February 11, 1999John C. Truesdale,                    ChairmanPeter J. Hurtgen,                             Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT discharge you, suspend you, or restrictyour access to or evict you from worksites, or otherwisediscriminate against you because you assist the Mason
Tenders District Council of Greater New York and en-gage in concerted activities, and to discourage you fromengaging in those activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Antonio Altomare full reinstatement tohis former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to hisseniority or any other rights or privileges previously en-joyed.WE WILL make Antonio Altomare whole for any lossof earnings and other benefits suffered as a result of hisunlawful suspension and discharge, with interest.WE WILL remove from our files any reference to theunlawful suspension and discharge of Antonio Altomareand notify him in writing that this has been done and that
his suspension and discharge will not be used against
him in any way.CIVETTA COUSINS, J.V.